       Case 1:18-cv-00892-PB Document 37 Filed 09/08/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Steven Bureau

      v.                                      Case No. 18-cv-892-PB

Theodore Dillon, et al.




                                  ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated January 29, 2020.      “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”       School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                        /s/Paul Barbadoro
                                       ____________________________
                                       Paul Barbadoro
                                       United States District Judge

Date: September 8, 2020

cc: Steven Bureau, pro se
    Counsel of Record
